Warner, Chief Justice.
The plaintiff brought his action against the defendants on a promissory note, for the sum of $25,161 00, dated 4th February, 1863, payable in current funds, two years afterdate, with interest from date. There were two credits on the note, amounting to $16,300 00. On the trial the jury found a verdict for the plaintiff, for the sum of $1,672 00. A motion was made for a new trial, which was overruled, and the defendants excepted
This was a Confederate contract, and the main question in controversy between the parties at the trial, was whether a payment made by the defendants about the 1st of April, 1865, to the plaintiff, of $3,700 00 in Confederate money, but not credited on the note, was received by the plaintiff at its nominal Value, or whether it was received to be credited on the note at its gold value. The original plaintiff was dead at the trial, and his administrator was made a party. The note was given for land proved to be worth $15,000 00 or $16,000 00 in good money; one witness proved that the land was worth more. There was evidence before the jury, admitted without objection, going to show that the plaintiff received the Confederate money to be credited on the note only for what it was worth. There is sufficient evidence in the record to authorize the charge of the Court to the jury in relation to that point in the case. In looking through the record, we are of the opinion that the verdict of the jury did substantial justice between the parties, at least the defendants have no right to complain of it. There was no error in overruling the motion, for a new trial.
Let the judgment of the Court below be affirmed.